Citation Nr: 0002543	
Decision Date: 02/02/00    Archive Date: 02/10/00

DOCKET NO.  94-01 427	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center
 in Philadelphia, Pennsylvania


THE ISSUES

Entitlement to service connection for the residuals of injuries 
to the jaw.

Entitlement to service connection for a gastrointestinal 
disorder, to include peptic ulcer disease.


REPRESENTATION

Appellant represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Gallagher, Counsel


INTRODUCTION

The veteran had active service from February 1971 to January 
1973.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 1989 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) and Insurance Center 
in Philadelphia, Pennsylvania.  The veteran appeared at a 
personal hearing before a Hearing Officer at the RO in March 
1992, and at personal hearings before a Member of this Board 
sitting at the VA Central Office in Washington, D.C. in April 
1994, and September 1999.

In March 1996, the Board remanded this case for the development 
of additional medical evidence.  The requested development having 
been completed, to the extent possible, this matter is now ready 
for appellate review.


FINDINGS OF FACT

1.  Sufficient evidence necessary for an equitable disposition of 
the issue on appeal has been obtained by the RO.

2.  A jaw disability was not manifested during service and is not 
related to any inservice incident.  

3.  The veteran experienced acute episodes of stomach pain in 
service; no findings of an ulcer were made.

4.  The veteran now has a chronic gastrointestinal disability, 
which has been variously diagnosed as gastroenteritis or peptic 
ulcer disease.
 
5.  The veteran has service-connected post-traumatic stress 
disorder which is manifested by anxiety and hyperarousal, inter 
alia; a VA examiner has opined that although it is most unlikely 
that the veteran's post-traumatic stress disorder caused his 
gastrointestinal disability, it is likely that the veteran's 
anxiety and hyperarousal aggravates his gastrointestinal 
disability.

6.  The evidence of now of record confirms that the veteran's 
gastrointestinal  disability was not incurred or aggravated 
during service and is not proximately due to or the result of 
his service connected disabilities.  

7.  The current record establishes a reasonable probability 
that the veteran has had some increase in the severity of his 
gastrointestinal disability as the result of the symptoms of 
his service-connected post-traumatic stress disorder.


CONCLUSIONS OF LAW

1.  A jaw disability was not incurred in or aggravated by the 
veteran's active service.  38 U.S.C.A. §§ 1131, 5107 (West 1991); 
38 C.F.R. § 3.303 (1999).  

2.  Service connection is in order for the veteran's 
gastrointestinal disability to the extent that the condition 
has been aggravated as the result of the symptoms of his 
service-connected post-traumatic stress disorder.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995); 38 U.S.C.A. §§ 1110, 5107 
(West 1991); 38 C.F.R. §§ 3.303, 3.310 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Residuals of Injuries to the Jaw

Initially, the Board notes that the veteran's claim is well-
grounded within the meaning of 38 U.S.C.A. § 5107 and that 
sufficient evidence is contained in the claims file to render an 
equitable decision on the issue on appeal.

Service connection may be granted for a disability which is shown 
to have been incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  When a disease 
was not initially manifested during service, the veteran may 
establish the "required nexus" for service connection by 
evidence demonstrating a medical relationship between the current 
disability and the service.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d); Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  
In that regard, the United States Court of Veterans Appeals has 
determined that establishing "service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and an 
injury or disease incurred in service."  Watson v. Brown, 4 Vet. 
App. 309, 314 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

The veteran's service medical records show that during his 
October 1970 pre-induction physical examination, the veteran 
reported that he had been struck by a car in December 1963, and 
sustained fractures to the head, arm and thy [sic].  No problems 
with the veteran's jaw were complained of or noted on examination 
in October 1970.  In October 1971, it was noted that the veteran 
had fallen on his hand and fractured a finger on his left hand. 
No jaw problems were complained of or noted on the veteran's 
December 1972 service separation examination.  In January 1973, 
the veteran reported that he had fallen on the ice.  It was found 
that he had dislocated the proximal interphalangeal joint of his 
left ring finger, and injured his left knee.  The report of the 
veteran's February 1982 quadrennial Reserves examination noted he 
gave a history of having had a head injury at the age of 11 years 
from a motor vehicle accident, as well as a history of fractures 
of the mandible, left elbow, and wrist, and an osteotomy on the 
right side of the jaw.

The report of the veteran's June 1977 VA examination noted that 
he reported having dislocated his jaw in the field in service in 
approximately November 1971.  The examiner did not note any 
findings of a jaw disability.

The claims file contains several statements and some treatment 
records from the veteran's private physician, Victor Weinstein, 
M.D., of Queens, New York, all of which have been reviewed by 
this Board.  In a treatment record, dated in January 1980, Dr. 
Weinstein noted that the veteran presented with complaints of 
pain in the jaw.  The doctor observed that the veteran had an 
overgrowth of the right mandible.  The diagnosis was 
developmental jaw defect.  In a letter received in September 
1989, Dr. Weinstein stated that he had known the veteran since 
1968, and that in March 1973 it was noted that the veteran's jaw 
was deviated to the right.  In a letter received in April 1994, 
Dr. Weinstein stated that the veteran gave a history of two 
episodes of jaw trauma which occurred while he was in the 
military.  He developed a gradually increasing jaw misalignment, 
and objective findings were noticed by the medical profession 
after he left the military.  In a letter received in May 1996, 
Dr. Weinstein indicated that the veteran's health had been 
excellent prior to his entry into active service.  

In January 1980, the veteran was admitted to the Downstate 
Medical Center for surgery on his right mandible, due to facial 
asymmetry and malocclusion.  The veteran underwent a right 
mandibular osteectomy from the inferior border, exposure and 
repositioning of the interior alveolar nerve superiorly, and a 
sliding genioplasty.  He gave a history of having received a blow 
to his mandible following a fall in 1972 in service, and reported 
that he had been diagnosed with a jaw fracture at that time.

The claims file contains the report of an operation performed on 
the veteran's jaw at Bellevue Hospital, in New York, New York, in 
January 1983.  The reported noted that surgery was required due 
to the veteran's functional masticatory insufficiency secondary 
to right condylar hyperplasia present since adolescence.

The report of the veteran's treatment at the Beth Israel Medical 
Center in December 1985 noted that he reported having sustained a 
right subcondylar fracture in service for which he received no 
treatment.  He further reported that over a period of several 
years he noted a continuing asymmetry of his face with deviation 
of the mandible to the left, and an elongation of the ramus area 
on the right.  The veteran was found to have compensatory 
hyperplasia of the right maxilla causing an occlusal cant, and 
condylar hypertrophy on the right, causing limitation of 
mandibular movement.  The veteran had a history of having 
undergone three mandibular surgeries, as well as a right 
costochondral rib graft, necessitated by serious complications 
from those surgeries.  

The veteran testified at personal hearings before a Hearing 
Officer at the RO in March 1992, and before a Member of this 
Board sitting at the VA Central Office in Washington, D.C. in 
April 1994 and September 1999.  He presented photographs of his 
face taken prior to and following his jaw surgeries, and asserted 
that his jaw was injured during his active service on two 
occasions.  He reported that on the first occasion, he fell 
during a fire fight and broke his left wrist, and the butt of his 
weapon hit his jaw.  He stated he just had a little discomfort in 
the jaw after that incident.  On the second occasion, he was hit 
in the right jaw during a fight at a non-commissioned officer's 
club, and sought treatment first at the Aid Station, and then at 
a hospital in Phu Bai.  He stated he was asked to open and close 
his jaw, which he was able to do.  He further stated that he 
believed he broke his jaw in service, but acknowledged that his 
jaw was not X-rayed and he did not receive any treatment for his 
jaw at that time.     

Upon review of all the evidence of record, the Board finds that 
the preponderance of the evidence is against a grant of service 
connection for the residuals of injuries to the jaw.  Although 
the veteran's private physician, Dr. Weinstein, and certain of 
the physician's who treated him at various private hospitals, 
stated that he received trauma to his jaw in service which led to 
an increasingly severe asymmetry of his jaw, their statements 
appear to have been based on the oral history provided by the 
veteran, and not upon a review of the medical records contained 
in his claims file.  Because of this the Board accords them small 
probative weight.  The Board accords more probative weight to Dr. 
Weinstein's actual treatment record from January 1980 in which he 
found that the veteran' jaw defect was developmental in nature, 
and to the January 1983 surgical report from Bellevue Hospital, 
in New York, New York.  That report noted that the veteran's 
right condylar hyperplasia had been present since adolescence.

The Board takes special note of the fact that the service medical 
records do not show any complaints or findings of a jaw fracture, 
or other jaw problem.  Although it is true that sometimes, in 
combat situations, records of medical treatment are lost or are 
not kept, the Board believes that if the veteran's jaw had been 
fractured or seriously injured while in active service, in the 
fight he described, which was not a combat situation, he would 
have required treatment which would have been recorded.  
Furthermore, such a significant injury would have been noted at 
the time of his service separation examination.

While the veteran may well believe that his current jaw 
disability is causally related to his active service, he is not a 
medical professional.  As such, he is not considered legally 
competent to render opinions concerning questions of medical 
diagnosis or causation.  See Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

On the basis of the above analysis the only competent medical 
evidence supporting the veteran's claim is of small probative 
weight, and the veteran's assertions and testimony are not 
competent medical evidence.  All other competent medical evidence 
supports a finding that the veteran did not seriously injure his 
jaw during his active service, and that his current jaw 
disability had its origin in a developmental problem and is not 
related to his military service.  Therefore, a preponderance of 
the evidence is against a finding that the veteran's current jaw 
disability is causally related to his active service.

The evidence with regard to this matter is not so evenly balanced 
as to raise doubt as to any material issue.  38 U.S.C.A. § 5107.

II.  Gastrointestinal Disability

Initially, the Board notes that the veteran's claim is well-
grounded within the meaning of 38 U.S.C.A. § 5107, and that all 
relevant facts have been properly developed for this appeal.

Service connection may be granted for a disability which is shown 
to have been incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 1991).  Service connection may also 
be granted for disability which is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310.  

When aggravation of a veteran's non-service connected condition 
is proximately due to or the result of a service-connected 
condition, such veteran shall be compensated for the degree of 
disability (but only that degree) over and above the degree of 
disability existing prior to the aggravation.  Allen v. Brown, 7 
Vet.App. 439 (1995); See 38 C.F.R. § 3.310.

The veteran is service-connected for post-traumatic stress 
disorder which is manifested by anxiety and hyperarousal, inter 
alia.  That disability is currently evaluated as 30 percent 
disabling.

The veteran contends that he has a gastrointestinal disability 
which is entitled to service connection either directly, or as 
secondary to his post-traumatic stress disorder.  Further, the 
veteran has asserted that, consistent with the Court's holding in 
Allen v. Brown, 7 Vet.App. 439 (1995), he is entitled to service 
connection for his gastrointestinal disability to the extent that 
it is aggravated by his service-connected post-traumatic stress 
disorder.  

The veteran's service medical records show that in January 1972, 
he presented with complains of stomach pain and nausea, which was 
relieved by lying down.  The impression was gas pain.  In July 
1972, he complained of spitting up blood.  Physical examination 
findings were entirely within normal limits.  In August 1972, he 
presented with complaints of pain in his left side.  The 
impression was costal neuralgia.  In September 1972, he reported 
a three week history of pain in his left upper quadrant and a two 
day history of vomiting after physical training.  He stated he 
had a history of treatment for peptic ulcer disease while a 
civilian, but did not present any documentation.  The impression 
was questionable peptic ulcer disease, and Maalox was prescribed.  
The report of the veteran's service separation examination 
contained no findings of any gastrointestinal disability.  In a 
January 1973 entry in the veteran's dental records, he reported 
that he had been treated for ulsers [sic] from September to 
December 1970.  The report of the veteran's December 1987 
quadrennial Reserve examination noted a history of an ulcer in 
1972 for which he used to take Tagamet.

While hospitalized at the Wyckoff Heights Hospital in Brooklyn, 
New York, in November and December 1973, the veteran reported 
having had severe crampy abdominal pain, nausea, diarrhea, 
weakness, dizziness, and episodes of panic, for the past several 
weeks.  An intravenous pyelogram, barium enema, and 
gastrointestinal series tests were unremarkable.  There were no 
positive physical findings with the exception of some episodes of 
severe mid-abdominal crampy pain with profuse sweating and high 
pitched bowel sounds.  The diagnosis was acute gastroenteritis, 
syncope, anxiety, and neurosis.

The claims file contains several statements and some records from 
Victor Weinstein, M.D., of Queens, New York.  A treatment note 
dated in January 1980 stated that the veteran had a prior history 
of peptic ulcer disease, and that GI (gastrointestinal) series 
test results were abnormal.  It was not specified in what way the 
test results were abnormal, and no test findings were contained 
in the records submitted.  In a letter dated in September 1989, 
the Doctor stated that he had known the veteran since 1968, and 
that his general health was excellent prior to his entry into 
military service.  He further stated that the veteran's peptic 
ulcer had been uncovered after January 1973.    In a letter dated 
in June 1990, Dr. Weinstein stated that the veteran had been 
under his care for peptic ulcer disease after his discharge from 
the Army.  In an April 1994 letter, the doctor stated that the 
veteran has had severe peptic ulcer disease.  Dr. Weinstein has 
not submitted any test results showing that ulceration was ever 
discovered.  

The veteran received treatment from Roy W. Simpson, M.D., of 
Peckville, Pennsylvania, from January 1990 through July 1996.  In 
a March 1992 note, Dr. Simpson stated that the veteran suffered 
from gastrointestinal and nerve problems.  

During his March 1992 personal hearing before a Hearing Officer 
at the RO, the veteran testified that when he reported in service 
that he had had prior treatment for an ulcer, he did not know 
what the term meant.  He stated he had thought the term ulcer 
meant "virus".

The veteran was treated by Nayna Shah, M.D., of Carbondale, 
Pennsylvania, during the period from August to December 1992.  In 
December 1992, he underwent an esophagogastroduodenoscopy and 
biopsy which revealed mild gastritis in the antrum, and moderate 
duodenitis in the bulb of the duodenum with deformity scar 
tissue.  No ulceration was noted.  The impression was duodenitis 
and gastritis.

The veteran was afforded VA intestinal and mental disorders 
examinations in April 1996.  Results of an upper GI endoscopy 
were normal.  A biopsy of the antrum was positive for 
Helicobacter pylori.  The medical examiner listed a diagnosis of 
history of peptic ulcer disease without evidence of activity or 
complications.  The psychiatric examiner opined that it was most 
unlikely that the veteran's post-traumatic stress disorder caused 
him to develop peptic ulcer disease.  That examiner further 
opined, however, that the veteran's anxiety and hyperarousal was 
an aggravating factor in his claimed stomach condition.

In support of his claim, the veteran submitted letters from 
Victor J. DeFazio, M.D., of Great Neck, New York, dated in 
December 1997, and September 1999.  In his December 1997 letter, 
Dr. DeFazio stated that there was a high degree of certainty that 
the veteran's development of a psychosomatic disorder was a 
result of the stress he experienced in the military.  In his 
September 1999 letter, Dr. DeFazio stated that the veteran was 
obsessed with his physical health and condition.  He listed an 
Axis I diagnosis of chronic post-traumatic stress disorder, and 
an Axis III diagnosis of peptic ulcer disease.

During his October 1998 VA post-traumatic stress disorder 
examination, the veteran stated his belief that his stomach 
problems in service were due to stress. 

The veteran appeared at personal hearings before a Member of this 
Board sitting at the VA Central Office in Washington, D.C., in 
April 1994, and in September 1999.  He testified that he began 
having violent upset stomachs after he killed his first enemy 
soldier in Vietnam.  He stated he went to Dr. Weinstein in March 
1993 complaining about his stomach problems, and was treated at 
the Wyckoff Heights Hospital in late 1973 for an ulcer.

Upon consideration of all the evidence of record, the Board does 
not believe that direct service connection or secondary service 
connection is warranted for all of the veteran's gastrointestinal 
disability, as the medical records do not support his contention 
that he developed a chronic gastrointestinal disability in 
service, or that his gastrointestinal disability was actually 
caused by his post-traumatic stress disorder.  The service 
medical records contain no findings of an ulcer, and the report 
of the veteran's service separation examination do not show 
findings of any chronic gastrointestinal disability.  The Wyckoff 
Heights Hospital treatment records from late 1973 show a 
diagnosis of acute gastroenteritis, with a several week long 
history of symptoms.  Further, although Dr. Weinstein's 1980 
treatment note refers to the veteran's history of peptic ulcer 
disease, he did not submit any test results showing any actual 
ulcer was ever documented.   

However, based in large part on the opinions expressed by the VA 
examiner in April 1996, the Board finds that a grant of service 
connection for a gastrointestinal disability is warranted to the 
extent that it is aggravated by the symptoms of the veteran's 
service-connected post-traumatic stress disorder, as contemplated 
by the decision of the Court of Veterans Appeals in the case of 
Allen v. Brown, 7 Vet.App. 439 (1995); see 38 C.F.R. § 3.310. The 
Board observes that the evaluation to be assigned for the 
gastrointestinal disability service-connected is a rating 
question. 

The benefit of the doubt has been resolved in the veteran's 
favor.  38 U.S.C.A. § 5107.


ORDER

Service connection for the residuals of injuries to the jaw is 
denied.

Pursuant to the discussion above, service connection is in 
order for that degree of disability (but only that degree) by 
which the veteran's gastrointestinal disability has been 
aggravated, by the symptoms of post-traumatic stress 
disorder, over and above the level of disability which would 
be present otherwise.  38 C.F.R. § 3.322.  To this limited 
extent, the appeal is granted.



_____________________________
ROBERT D. PHILIPP
Member, Board of Veterans' Appeals


 


